Exhibit 10.10

OPENTV CORP.

2000 EXCHANGE PLAN

Adopted on May 12, 2000

Amended and Restated on August 24, 2000

ARTICLE ONE

GENERAL PROVISIONS

 

1. PURPOSE.

This 2000 EXCHANGE PLAN (the “Plan”) is intended to promote the interests of
OpenTV, Inc., a Delaware corporation (“OpenTV, Inc.”), OpenTV Corp., an
international business company organized under the laws of the British Virgin
Islands (the “Company”), and any direct or indirect subsidiary of OpenTV, Inc.
and the Company by providing liquidity to all current and former employees of
OpenTV, Inc., the Company and any direct or indirect subsidiary of OpenTV, Inc.
or the Company (the “Holders”) that hold shares of Class A Common Stock, par
value $0.001 per share of OpenTV, Inc. and Class B Common Stock, par value
$0.001 per share of OpenTV, Inc. (collectively, the “Common Stock”) and options
to purchase shares of Common Stock, issued pursuant to the OpenTV, Inc. 1998
Stock Option/Stock Issuance Plan, as amended and restated from time to time
(the”1998 Plan”) by granting the Holders the right to exchange vested shares of
Common Stock for an equal number of Class A Ordinary Shares, no par value per
share (the “Ordinary Shares”) of the Company.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the attached Appendix.

 

2. STRUCTURE OF PLAN.

Any right granted under the Plan to exchange vested shares of Common Stock for
Ordinary Shares shall be referred to herein as a “Right”. The provisions of
Articles One, Two and Three shall apply to all Rights under the Plan and shall
accordingly govern the interests of all Participants under the Plan.

 

3. ADMINISTRATION OF THE PLAN.

a. The Plan shall be administered by the Board. However, any or all
administrative functions otherwise exercisable by the Board may be delegated to
a committee composed of not fewer than two (2) Directors (the “Committee”), and
may also be, in the discretion of the Board, Outside Directors. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board (and references in this Plan to the Board shall thereafter be to
the Committee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.



--------------------------------------------------------------------------------

b. The Board shall have full power and authority (subject to the provisions of
the Plan) to establish such rules and regulations as it may deem appropriate for
proper administration of the Plan and to make such determinations under and
interpretations of the Plan and any outstanding Rights thereunder as it may deem
necessary or advisable. Decisions of the Board shall be final and binding on all
parties who have an interest in the Plan or any Right thereunder.

 

4. ELIGIBILITY.

a. The persons eligible to participate in the Plan are those current and former
employees of OpenTV, Inc., the Company and any direct or indirect subsidiary of
OpenTV, Inc. and the Company, including current and former employees of OpenTV
EURL, that hold shares of Common Stock and options to purchase shares of Common
Stock issued pursuant to the 1998 Plan.

b. The Board shall have full authority to determine which Participants are to
receive Rights, the time or times when such Rights are to be granted, the number
of shares of Common Stock covered by the Rights and the consideration to be paid
by the Participant, if any, for the Ordinary Shares to be issued in exchange for
the shares of Common Stock covered by each Right.

c. The Board shall have the absolute discretion to grant Rights.

 

5. SHARES SUBJECT TO THE PLAN

a. The Ordinary Shares issuable under the Plan shall be authorized but unissued
or reacquired Ordinary Shares. Subject to the provisions of subsection 1.c. of
this Section 5 relating to adjustments upon changes in the capitalization of the
Company and OpenTV, Inc., the maximum number of Ordinary Shares which may be
issued in exchange for shares of Common Stock over the term of the Plan shall
not exceed 1,673,850 Ordinary Shares.

b. Ordinary Shares issuable in exchange for vested shares of Common Stock shall
be available for subsequent issuance under the Plan to the extent (i) the Rights
expire or terminate for any reason prior to exercise in full or (ii) the Rights
are cancelled in accordance with the cancellation-regrant provisions of Article
Two. Unvested Ordinary Shares issued under the Plan and subsequently repurchased
by the Company pursuant to the Company’s repurchase rights under the Plan shall
be added back to the number of Ordinary Shares reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent Rights under the Plan.

c. If any change is made in the shares of Common Stock subject to the Plan, the
Ordinary Shares issuable under the Plan, or subject to any Right (through
merger, consolidation, reorganization, recapitalization, reincorporation, share
dividend, dividend in property other than



--------------------------------------------------------------------------------

cash, share split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company or OpenTV, Inc.), the Plan will be
appropriately adjusted in the class(es) and number of shares and price per share
of shares of Common Stock subject to such outstanding Rights and Ordinary Shares
issuable upon exercise of such Rights. Such adjustments shall be made by the
Board or the Committee, the determination of which shall be final, binding and
conclusive.

ARTICLE TWO

RIGHTS AND EXCHANGE PROGRAM

 

1. TERMS OF RIGHTS

a. Exercise and Term of Rights. Each Right shall be exercisable at such time or
times, during such period and for such number of Ordinary Shares as shall be
determined by the Board. However, no Right shall have a term in excess of
fifteen (15) years measured from the Right grant date.

b. Shareholder Rights. The holder of a Right shall have no shareholder rights
with respect to the Ordinary Shares issuable pursuant to Rights granted under
the Plan until such person shall have exercised the Right and become a holder of
record of the Ordinary Shares received upon exercise of the Right.

c. Unvested Shares of Common Stock. The Board may not grant Rights which are
exercisable in exchange for unvested shares of Common Stock and Participants may
only exchange vested shares of Common Stock for Ordinary Shares pursuant to
Rights granted under the Plan.

d. Limited Transferability of Rights. During the lifetime of the Participant,
the Rights shall be exercisable only by the Participant and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Participant’s death; provided, however, that,
pursuant to local law or the applicable law of descent, Participants may
transfer Rights to charitable trusts and other charitable organizations in the
event that the shares of Common Stock subject to such Rights have also been
transferred by such Participant to such charitable trust or organization.

e. Withholding. The Company’s obligation to deliver Ordinary Shares upon the
exercise of any Right granted under the Plan shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.

 

2. CANCELLATION AND REGRANT OF RIGHTS

The Board shall have the authority to effect, at any time and from time to time,
with the consent of the affected Right holders, the cancellation of any or all
outstanding Rights under the Plan and to grant in substitution therefor new
Rights covering the same or different number of shares of Common Stock but with
exchange terms with respect to the Ordinary Shares that are no less favorable
than those exchange terms in the Plan on the new Right grant date.



--------------------------------------------------------------------------------

3. EXCHANGE TERMS

Ordinary Shares may be issued in exchange for vested shares of Common Stock
under the Exchange Program through direct and immediate issuances. Each such
issuance shall be evidenced by a Notice of Exchange in form and substance
satisfactory to the Company.

 

4. CORPORATE TRANSACTION

a. The shares of Common Stock subject to each Right outstanding under the Plan
at the time of a Corporate Transaction shall automatically vest in full so that
each such Right shall, immediately prior to the effective date of the Corporate
Transaction, become fully exercisable for all of the Ordinary Shares into which
such shares of Common Stock may be exchanged at the time subject to that Right
and may be exercised for any or all of those Ordinary Shares as fully-vested
Ordinary Shares. However, the shares of Common Stock subject to an outstanding
Right shall not vest on such an accelerated basis if and to the extent (i) such
Right is assumed by the successor corporation (or parent thereof) in the
Corporate Transaction and OpenTV, Inc.’s repurchase rights with respect to the
unvested Right shares are concurrently assigned to such successor corporation
(or parent thereof) or (ii) such Right is to be replaced with a cash incentive
program of the successor corporation which preserves the spread existing on the
unvested Right shares at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
those unvested Right shares or (iii) the acceleration of such Right is subject
to other limitations imposed by the Board at the time of the Right grant.

b. All outstanding repurchase rights under the Plan shall also terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, in the event of any Corporate Transaction,
except to the extent (i) those repurchase rights are assigned to the successor
corporation (or parent thereof) in connection with such Corporate Transaction or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Board at the time the repurchase right was issued.

c. Immediately following the consummation of the Corporate Transaction, all
outstanding Rights shall terminate and cease to be outstanding,except to the
extent assumed by the successor corporation (or parent thereof).

d. Each Right which is assumed in connection with a Corporate Transaction shall
be appropriately adjusted, immediately after such Corporate Transaction, to
apply to the number and class of securities which would have been issuable to
the Participant in consummation of such Corporate Transaction, had the Right
been exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to the number and class of securities available
for issuance under the Plan following the consummation of such Corporate
Transaction.



--------------------------------------------------------------------------------

e. The Board shall have the discretion, exercisable either at the time the Right
is granted or at any time while the Right remains outstanding, to provide for
the automatic acceleration (in whole or in part) of one or more outstanding
Rights (and the immediate termination of OpenTV, Inc.’s repurchase rights with
respect to the shares subject to those Rights) upon the occurrence of a
Corporate Transaction, whether or not those Rights are to be assumed in the
Corporate Transaction.

f. The Board shall also have full power and authority, exercisable either at the
time the Right is granted or at any time while the Right remains outstanding, to
structure such Right so that the shares of Common Stock subject to that Right
will automatically vest on an accelerated basis should the Participant’s Service
terminate by reason of an Involuntary Termination within a designated period
(not to exceed eighteen (18) months) following the effective date of any
Corporate Transaction in which the Right is assumed and the repurchase rights
applicable to those shares do not otherwise terminate. Any Right so accelerated
shall remain exercisable for the fully-vested Right shares until the earlier of
(i) the expiration of the Right term or (ii) the expiration of the one (1)-year
period measured from the effective date of the Involuntary Termination. In
addition, the Board may provide that one or more of the outstanding repurchase
rights with respect to shares of Common Stock held by the Participant at the
time of such Involuntary Termination shall immediately terminate on an
accelerated basis, and the shares subject to those terminated rights shall
accordingly vest at that time.

h. The grant of Rights under the Plan shall in no way affect the right of
OpenTV, Inc. or the Company to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

i. The Board shall have the discretionary authority, exercisable at any time
while OpenTV, Inc.’s repurchase rights with respect to those shares remain
outstanding, to provide that those rights shall automatically terminate on an
accelerated basis, and the shares of Common Stock subject to those terminated
rights shall immediately vest, in the event the Participant’s Service should
subsequently terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following, the effective
date of any Corporate Transaction in which those repurchase rights are assigned
to the successor corporation (or parent thereof).

ARTICLE THREE

MISCELLANEOUS

 

1. EFFECTIVE DATE AND TERM OF PLAN

a. The Plan shall become effective when adopted by the Board.

b. The Plan shall terminate upon the earliest of (i) May 12, 2015, (ii) the date
on which all shares of Common Stock subject to the Plan have been exchanged for
Ordinary Shares or (iii) the termination of all outstanding Rights in connection
with a Corporate Transaction. All Rights and unvested share issuances
outstanding at that time under the Plan shall continue to have full force and
effect in accordance with the provisions of the documents evidencing such Rights
or issuances.



--------------------------------------------------------------------------------

2. AMENDMENT OF THE PLAN

The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Rights or interested share issuances at the time outstanding under the Plan
unless the Participant consents to such amendment or modification. In addition,
certain amendments may require shareholder approval pursuant to applicable laws
and regulations.

 

3. WITHHOLDING

The Company’s obligation to deliver Ordinary Shares upon the exercise of any
Rights issued under the Plan shall be subject to the satisfaction of all United
States and foreign applicable federal, state and local income and employment tax
withholding requirements.

 

4. REGULATORY APPROVALS

The implementation of the Plan, the granting of any Rights under the Plan and
the issuance of any Ordinary Shares upon the exercise of any Right shall be
subject to OpenTV, Inc.’s and the Company’s procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan,
the Rights granted under it and the Ordinary Shares issued pursuant to it.

 

5. NO EMPLOYMENT OR SERVICE RIGHTS

Nothing in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of OpenTV, Inc., the Company or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

Board shall mean the Company’s Board of Directors.

Code shall mean the Internal Revenue Code of 1986, as amended.

Committee shall have the meaning as set forth in Section 3 of Article One.

Ordinary Shares shall mean the Company’s Class A Ordinary Shares.

Company shall mean OpenTV Corp., an international business company organized
under the laws of the British Virgin Islands.

Corporate Transaction shall mean either of the following shareholder-approved
transactions to which either the Company or OpenTV, Inc. is a party:

(a) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s or OpenTV,
Inc.’s outstanding securities are transferred to a person or persons different
from the persons holding those securities immediately prior to such transaction,
or

(b) the sale, transfer or other disposition of all or substantially all of the
Company’s or OpenTV, Inc.’s assets in complete liquidation or dissolution of the
Company or OpenTV, Inc.

Director means a member of the Board.

Disability shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and shall be determined by the Board on the basis of such
medical evidence as the Board deems warranted under the circumstances.

Employee shall mean an individual who is in the employ of the Company, OpenTV,
Inc. or any direct or indirect subsidiary of OpenTV, Inc. and the Company,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

Exchange Program shall mean the exchange program in effect under the Plan.

Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

(a) such individual’s involuntary dismissal or discharge by the Company, OpenTV,
Inc. or any direct or indirect subsidiary of OpenTV, Inc. and the Company for
reasons other than misconduct,



--------------------------------------------------------------------------------

(b) such individual’s voluntary resignation following (i) a change in his or her
position with the Company, OpenTV, Inc. or any direct or indirect subsidiary of
OpenTV, Inc. and the Company which materially reduces his or her level of
responsibility, (ii) a reduction in his or her level of compensation (including
base salary, fringe benefits and target bonuses under any corporate-performance
based bonus or incentive programs) by more than fifteen percent (15%) or (iii) a
relocation of such individual’s place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected without the individual’s consent, or

(c) such other circumstances as the Board may from time to time determine.

Notice of Exchange shall mean the agreement entered into by the Company and the
Participant in connection with issuance of Ordinary Shares under the Exchange
Program.

Outside Director shall mean a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an officer of the company or an “affiliated corporation” at any time, and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Director,
or (ii) is otherwise considered an “outside director” for purposes of
Section 162(m) of the Code.

Participant shall mean any person to whom a Right is granted under the Plan,
including current and former French employees of OpenTV EURL.

Plan shall mean the Company’s 2000 Exchange Plan as set forth in this document.

Service shall mean the provision of services to OpenTV, Inc., the Company or any
direct or indirect subsidiary of OpenTV, Inc. and the Company by a person in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor, except to the extent otherwise specifically
provided in the documents evidencing the Right grant.